248 F.3d 1197 (9th Cir. 2001)
ANDRE BRIGHAM YOUNG, PETITIONER-APPELLANT,v.MARK SELING, SUPERINTENDENT OF THE SPECIAL COMMITMENT CENTER, RESPONDENT-APPELLEE.
No. 98-35377
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed May 8, 2001

1
On Remand from the United States Supreme Court. D.C. No. CV-94-00480-JCC


2
Before: Harry Pregerson and David R. Thompson, Circuit Judges, and Robert J. Kelleher, District Judge.1


3
Pursuant to Seling v. Young, 121 S.Ct. 727 (2001), this matter is remanded to the district court for further proceedings consistent with the Supreme Court's decision in this case. Additionally, because we remand this matter to the district court, appellant's motion for "proceedings consistent with the opinion of the U.S. Supreme Court," which was filed with this court, is denied without prejudice. Appellant may renew his motion in the district court following remand.



Notes:


1
 Honorable Robert J. Kelleher, Senior United States District Judge for the Central District of California, sitting by designation.